DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the “first pipette tip coupled to the inlet port and the second pipette tip coupled to the output port is a fluid-tight seal” is unclear.  Is the applicant trying to define that the first pipette tip coupled to the inlet port and/or the second pipette tip coupled to the output port is a fluid-tight seal, such as a gasket?  It is unclear if the applicant is trying to define a structure (seal) or the coupled parts provide a fluid-tight seal (function).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2006/0257290) in view of Fan et al. (US 2016/0289669) or Leblanc et al. (US 2012/0244043).
Regarding claim 1, Shimizu teaches a fluid-tight flow system (i.e., “the present invention relates to a fluid dispenser, fluid dispensing method in which leakage of fluid can be prevented, [...]” ¶ 0002+) comprising: 
a microfluidic chip (e.g. flow cell 12) comprising an inlet port (16a) in fluid communication with an outlet port (16b), and one or more microchannels (16) in fluid communication with the inlet port and the outlet port (see Fig. 1A for example), wherein the one or more microchannels do not have an open side apart from the opening at the inlet port and the opening at the outlet port (see Fig. 1A for example); 
a first automated pipette (19a) comprising a first pump (52), and a first pipette tip containing a liquid sample (¶ 0076+) and coupled to the inlet port (see Fig. 4 & ¶ 0077 for example); 
a second automated pipette (19b) comprising a second pump (52), and a second pipette tip coupled to the outlet port (see Fig. 4 & ¶ 0077 for example), wherein the first pipette tip coupled to the inlet port and the second pipette tip coupled to the output port (see Fig. 4 for example); and 
a controller (55) comprising a non-transitory computer readable medium in communication with the first pump and the second pump (¶ 0044-0045+), and programmed to command the first pump of the first automated pipette and the second pump of the second automated pipette to control flow of the liquid sample 
Regarding claim 1, Shimizu further teaches “an object of the present invention is to provide a fluid dispenser, fluid dispensing method in which leakage of fluid can be prevented, [...]” ¶ 0014+; “The flow cell lid 43 is formed from rubber, elastomer, resin or other elastic material. [...] The flow cell lid 43 is required to cover the passage aperture 42b in order to prevent liquid in the flow channel 16 from evaporation. However, no pipette can enter the passage aperture 42b if covering of the flow cell lid 43 is complete. So the cross shaped slit 43b is formed to enable insertion of pipettes, and to close the passage aperture 42b while no pipette is inserted. If a pipette is forcibly pressed into the cross shaped slit 43b, its edges are elastically deformed, to allow receipt of the pipette by becoming open” ¶ 0105.  However, Shimizu does not explicitly teach wherein the first pipette tip coupled to the inlet port and the second pipette tip coupled to the output port is a fluid-tight seal.

Fan et al. teach a fluid-tight flow system comprising: 
a microfluidic chip (e.g., cartridge assembly) comprising an inlet port (e.g., 2201) in fluid communication with an outlet port (e.g., 2202, see ¶ 0311 & Figs. 14A-14B, 22A-22B & 62A-62B for example), and one or more microchannels in fluid communication with the inlet port and the outlet port (see Figs. 13A, 22A-22B for example), wherein the one or more microchannels do not have an open portion apart from the opening at the inlet port and the opening at the outlet port (see Figs. 22A & 62A-62B for example); 
a first automated pipette (¶ 0330) comprising a first pump (¶ 0308, 0321, 0355), and a first pipette tip containing a liquid sample and coupled to the inlet port (see i.e., “[...] the devices further comprise a pipette tip interface for loading or removing samples, assay reagents, bead suspensions, or waste from the device.” ¶ 0013 & “Examples of micropipettor interfaces (or "pipette tip interfaces") for facilitating the introduction of fluids into the flow cell device or cartridge using standard micropipettors are illustrated in FIG. 23B and FIGS. 24A-C. The interfaces are designed to provide a reliable seal between a pipette tip and the flow cell device or cartridge, thereby minimizing dead-volume and introduction of air bubbles, and providing for consistent filling using manual or automated pipettes [...]” ¶ 0330); 
a controller (e.g., system 500 ¶ 0444; computer system 100 ¶ 0445) comprising a non-transitory computer readable medium (511 ¶ 0444; see also ¶ 0446-0453) in communication with the first pump (see Fig. 30 for example), and programmed to command the first pump of the first automated pipette to control flow of the liquid sample through the microfluidic chip (see i.e., “In many embodiments, the instrument system includes an embedded computer or processor (although a peripheral computer or processor may be used in some embodiments) that runs software for controlling and coordinating the activities of imaging, motion control, magnetic control, fluidics control (e.g. application of pressure or vacuum to fluid lines), and other functional subsystems.” ¶ 0345 & “In many embodiments, the instrument system will comprise a computer (or processor) and computer-readable media that includes code for providing a user interface as well 
wherein the first pump comprises a plunger (¶ 0321) and a pipetting drive motor (it is noted that an automated pipette (¶ 0330) inherently comprises a drive motor).  
wherein the liquid sample is a bodily fluid (see ¶ 0163-0174 for example).  
wherein the bodily fluid is blood, saliva, lymphatic fluid, cells suspended in fluid, synovial fluid, semen, urine, cerebrospinal fluid, or amniotic fluid (see ¶ 0163-0174 for example).  
wherein the microfluidic chip further comprises a cell selection module, a plasma isolation module, or a solid-phase extraction module (see e.g., Fig. 12 showing a microwell comprising solid supports such as beads capable of capturing cells & ¶ 0197-0208 & 0488 for example) in fluid communication with the inlet and the outlet port (see Fig. 12).  
wherein the microfluidic chip comprises a cell selection module and said cell selection module comprises a capture bed in fluid communication with the inlet port and the outlet port (see Fig. 12 & ¶ 0197-0208 & 0488 for example).  
wherein the capture bed comprises a plurality of isolation channels capable of isolating biomarker cells from the liquid sample, solid supports capable of binding to biomarker cells, or a filter substrate configured as a size-based separator for biomarker cells (see e.g., surface features in Figs. 7-8 & ¶ 0259; see also ¶ 0458-0479).  
wherein the solid supports are pillars, beads, or resins (see ¶ 0197-0208 & 0455 for example).  
wherein the plurality of isolation channels are configured to isolate circulating tumor cells or circulating leukemic cells (¶ 0458-0479).  

Leblanc et al. teach a fluid-tight flow system comprising: 
a microfluidic chip comprising an inlet port in fluid communication with an outlet port (see Fig. 9B for example), and one or more microchannels in fluid communication with the inlet port and the outlet port (see Claim 12 & Figs. 6-7 for example); 
a first pipette comprising a first pump (¶ 0087), and a first pipette tip containing a liquid sample (throughout the reference) and coupled to the inlet port (see Claim 13 for example); 
a second pipette comprising a second pump (¶ 0087), and a second pipette tip coupled to the outlet port (see Claim 14 for example), wherein the first pipette tip coupled to the inlet port and the second pipette tip coupled to the output port is a fluid-tight seal (see e.g., elastomeric radial seal (“gasket”) for providing a fluid-tight seal ¶ 0010, 0109, 0114 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow cell lid of Shimizu with a fluid tight seal, as taught by Fan et al. (see i.e., “[...] the pipette tip interface comprises a conical feature that mates to a pipette tip to form a fluid connection with the inlet port or outlet port. In some embodiments, the conical feature is comprised of a compliant material that forms a substantially leak-proof seal with the Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 2, 4-6, 8 & 9, modified Shimizu teaches:
2. The fluid-tight flow system of claim 1, wherein the first pump comprises a plunger and a pipetting drive motor (¶ 0138).
4. The fluid-tight flow system of claim 1, wherein the system further comprises closed-loop feedback control wherein: the first automated pipette further comprises a first pressure sensor (65); the second automated pipette further comprises a second pressure sensor (65); and the non-transitory computer readable medium is further in communication with the first pressure sensor and second pressure sensor; wherein said non-transitory computer readable medium is further programmed to receive data from the first pressure sensor in real-time (¶ 0112-0113) and data from the second pressure sensor in real-time, and adjust command of at least the first pump of the first automated pipette or the second pump of the second automated pipette to adjust flow through the microfluidic chip using real-time feedback based on said data from the first pressure sensor and the second pressure sensor (¶ 0111, 0118+).
5. The fluid-tight flow system of claim 4, wherein the real-time feedback, based on said data from the first pressure sensor and the second pressure sensor, comprises detection above a pressure threshold (¶ 0112).
6. The fluid-tight flow system of claim 1, wherein the liquid sample is a bodily fluid (¶ 0080).
8. The fluid-tight flow system of claim 1, wherein the microfluidic chip (12) further comprises a cell selection module (13a/13b) in fluid communication with the inlet and the outlet port (see Figs. 3 & 7).
9. The fluid-tight flow system of claim 1, wherein the microfluidic chip comprises a cell selection module and said cell selection module comprises a capture bed (22) in fluid communication with the inlet port and the outlet port (see ¶ 0081 & Fig. 4 for example).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2006/0257290) in view of Fan et al. (US 2016/0289669) and/or Griffith et al. (US 2018/0272346).
Regarding claim 7, Shimizu does not explicitly teach wherein the bodily fluid is blood.
See Fan et al. above.
Griffith et al. teach a flow system comprising: 
a microfluidic chip (100) comprising an inlet port (210) in fluid communication with an outlet port (210, ¶ 0033+), and one or more microchannels in fluid communication with the inlet port and the outlet port (see Fig. 4 for example); 
a first automated pipetting channel comprising a first pump (i.e., “bidirectional piezoelectric pump or a peristaltic pump 4014” ¶ 0227), and a first pipette tip (e.g., micro pipetting/robotic pipetting system) containing a liquid sample and coupled to the inlet port (i.e., “fluid levels may be adjusted through micro pipetting (e.g., robotic pipetting) or other automated fluid handling systems” ¶ 0508); 
a second automated pipetting channel comprising a second pump (i.e., “bidirectional piezoelectric pump or a peristaltic pump 4014” ¶ 0227), and a second pipette tip (e.g., micro pipetting/robotic pipetting system) coupled to the outlet port (i.e., “fluid levels may be adjusted through micro pipetting (e.g., robotic pipetting) or other automated fluid handling systems” ¶ 0508); and 
a controller (¶ 0023+) comprising a non-transitory computer readable medium (e.g., computing unit 4010) in communication with the first pump and the second pump, and programmed to command the first pump of the first automated pipetting channel and the second pump of the second automated pipetting channel to control flow of the liquid sample through the microfluidic chip (¶ 0227+); and  
wherein the first pump or the second pump comprises a plunger and a pipetting drive motor (the micro pipetting/robotic pipetting system inherently teaches a plunger and a fluid drive motor, ¶ 0508);
wherein the system further comprises closed-loop feedback control (¶ 0023, 0269-0283+) wherein: the first automated pipetting channel further comprises a first pressure sensor (¶ 0287, 0227 & Fig. 48); the second automated pipetting channel further comprises a second pressure sensor (¶ 0287, 0227 & Fig. 48); and 
wherein the liquid sample is a bodily fluid (e.g., blood ¶ 0409); 
wherein the bodily fluid is blood (¶ 0409); and
wherein the microfluidic chip further comprises a cell selection module (e.g., bioreactor) in fluid communication with the inlet and the outlet port (see Fig. 3B & ¶ 0117 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use blood in the flow system, as taught by Fan et al. to detect and quantify specific cells (Fan et al. ¶ 0006); or Griffith et al. for biomedical applications including systemic toxicity studies and physiology-based pharmacokinetic and pharmacodynamic predictions (Griffith et al. Abstract).

Claims 10, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2006/0257290) in view of Fan et al. (US 2016/0289669) and/or Toner et al. (US 2009/0014360).
Regarding claims 10, 12 & 13, modified Shimizu teaches the fluid-tight flow system, wherein the capture bed comprises a plurality of isolation channels (see Fig. 8 for example) capable of isolating cells from the liquid sample (¶ 0148).  However, Shimizu does not explicitly teach the fluid-tight flow system, wherein the capture bed comprises a plurality of isolation channels configured to isolate biomarker cells from the liquid sample; wherein the solid supports are pillars; wherein the plurality of isolation channels are configured to isolate circulating tumor cells.
See Fan et al. above.
Toner et al. teach a microfluidic device comprising:
a microfluidic chip (14) comprising an inlet port (12) in fluid communication with an outlet port (26); 
wherein the liquid sample is a bodily fluid (Claim 28); 
wherein the bodily fluid is blood (Claim 28); 
wherein the microfluidic chip further comprises a cell selection module (e.g., microfluidic filters, ¶ 0187) in fluid communication with the inlet and the outlet port (¶ 0124+);
wherein the microfluidic chip comprises a cell selection module (e.g., microfluidic filters, ¶ 0187) and said cell selection module comprises a capture bed (i.e., “microfluidic filters known in the art can be used to remove specific 
wherein the capture bed comprises a plurality of isolation channels (16) configured to isolate biomarker cells from the liquid sample (¶ 0203+); 
wherein the solid supports are pillars (¶ 0187); and
wherein the plurality of isolation channels are configured to isolate circulating tumor cells (¶ 0196-0197, Claim 29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shimizu, with the teachings of Fan et al. to detect and quantify specific cells (Fan et al. ¶ 0006); or Toner et al. to continuously sort, separate, enumerate, and analyze rare cells of interest, such as tumor cells at high rates (¶ 0196-0197, Claim 29).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
Drawings objection & 35 U.S.C. § 112(b) rejections 07/07/2021 have been withdrawn.
In response to the Applicant’s argument that Fan et al. do not teach a fluid tight seal, Examiner disagrees. Fan et al. teach, among other things, “[...] the conical feature is comprised of a compliant material that forms a substantially leak-proof seal with the pipette tip.” ¶ 0013.
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching of a fluid-tight seal of Fan et al. was relied for providing a leak-proof seal.  In addition, the knowledge is generally available to one of ordinary skill in the art.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Champagne (US 2009/0229979) teaches a fluid system comprising a pipette, a microfluidic device, and reclosable ports molded into an elastomeric manifold for pipette tips for providing a fluid-tight seal (see ¶ 0010 & Fig. 3B for example).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798